       Case 1:18-cr-00744-KPF Document 112 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                       18 Cr. 774 (KPF)
                      -v.-
                                                    SCHEDULING ORDER
JOHN BROWN,

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     There is currently a sentencing scheduled in this action for January 12,

2021. However, due to the suspension of in-person proceedings in this

District, Defendant’s sentencing is hereby ADJOURNED to March 16, 2021 at

3:00 p.m. Defendant’s sentencing submission will be due on or before March

2, 2021, and the Government’s sentencing submission will be due on or before

March 9, 2021.

     SO ORDERED.

Dated: December 14, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
